Gibbons, J.,
with whom Cherry and Saitta, JJ., agree,
concurring in part and dissenting in part:
While I concur with the majority that NRS 286.541(2) determines the effective date of retirement, I disagree that the Board may not grant equitable relief pursuant to NRS 286.190(3) and (4).
As a deputy public defender, as a deputy district attorney, and as an elected justice of the peace, Judge Smith was required to be enrolled as a member of PERS. In 2001, the Legislature created the Judicial Retirement System (JRS) for supreme court justices and district judges. In 2005, the Legislature adopted NRS 1A.285 to allow a justice of the peace or municipal judge to participate in JRS.
The district court found that, after his election to the Eighth Judicial District Court in November 2008, Judge Smith advised PERS that he intended to retire from PERS prior to taking office as a district judge on January 5, 2009. Judge Smith would then become a member of the JRS on that date.
PERS sent the necessary paperwork to Judge Smith to complete for his retirement. The district court found that Judge Smith retired as a justice of the peace on December 31, 2008, and Judge Smith ceased having contributions made to PERS on his behalf as of that date. As set forth in the majority, PERS received Judge Smith’s retirement application on January 8, 2009, or three days after he commenced his service as an elected district judge.
NRS 286.190 sets forth the general powers of the PERS Board. NRS 286.190(3)(a) provides in part that the Board “may adjust the service or correct the records, allowance or benefits of any member, retired employee or beneficiary after an error or inequity has been determined . . . .” NRS 286.190(4) defines error or inequity as “the existence of extenuating circumstances, including, but not limited to, a member’s reasonable and detrimental reliance on representations made by the System.” Contrary to the majority’s conclusion, this statute does not limit the Board’s authority to grant equitable relief to PERS members who make inadvertent mistakes. After he retired on December 31, 2008, Judge Smith should have delivered his fully executed retirement application to PERS prior to January 5, 2009. The application required a notarized sig*630nature by Judge Smith’s wife consenting to the terms of his retirement option. There was a delay in obtaining this notarization.
In Nevada Public Employees Retirement Board v. Byrne, 96 Nev. 276, 607 P.2d 1351 (1980), we affirmed the judgment of the district court estopping the PERS Board from altering the amount and calculation of retirement benefits it had originally represented to Mr. Byrne and ordering the payment of those retirement benefits. The PERS Board argued in part that because it had the inherent power to correct mistakes, any reliance on its representations was barred. Id. at 279, 607 P.2d at 1353. We disagreed and concluded that our courts have the “inherent power to seek and to do equity.” Id. at 280, 607 P.2d at 1354.
In the present case, the district court found and determined that “PERS is equitably estopped from denying Judge Smith his PERS retirement benefits.” The district court found and concluded that in response to reasonable inquires made by Judge Smith, PERS “at no time informed [Judge Smith] of a deadline for submitting his application. Neither was this deadline explained in the application packet or the applicable statutes.” The district court further found and concluded that Judge Smith enrolled in JRS only because of the unresolved status of this litigation. Finally, the district court noted that the enrollment was made under protest and was hardly voluntary. Based on these findings and conclusions, the district court properly determined that the Board could not fairly deny benefits and thus should have turned to its own powers under NRS 286.190 to do equity.
Therefore, I dissent from the majority’s stringent interpretation of NRS 286.190(3) and (4). The PERS Board does have the power to remedy an “error or inequity” based upon a mistake of the PERS retirement applicant. Otherwise, a minor error may reduce significant retirement benefits which the applicant has earned over many years of service. The PERS Board has the equitable power to rescind the enrollment by Judge Smith in the JRS. Since we do not make factual findings, I would reverse the judgment of the district court with instructions to remand this case to the PERS Board to make specific findings of fact and conclusions of law under its equitable powers set forth in NRS 286.190(3) and (4) regarding the extenuating circumstances in this case.